Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the thin film has an optical transmittance of about 94% at a wavelength of 550 nm” is only described in paragraph 70 of the specification with respect to Fig. 2, which contains 5% La; however, there is no support for this optical transmittance of about 94% at a wavelength of 550 nm at all of the claimed compositions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Baniecki (US 20190006120 A1) in view of Yamazaki (US 20170213653 A1), Otani (US 20020175622 A1), and Tamura (US 20150329976 A1).
	Regarding claim 1, Baniecki (US 20190006120 A1) teaches using Ba1-xLaxSnO3, wherein x is between 0 and 1, as a conductive oxide layer (para 0023, claim 5). Additionally, when x equals 0.5 in Baniecki, the composition is Ba0.5La0.5SnO3 or, after dividing by 0.5 from each molar ratio, BaLaSn2O6, wherein p is 1, q is 1, m is 2, and n is 6.
	Baniecki fails to explicitly teach that the BapLaqSnmOn film has a composition with p equal to 1, m more than 1.5 and less than or equal to 6, n more than 3.9 and less than or equal to 6, and q is 0 to 1. However, one would have expected the use of any value of La doping (x) within the Baniecki range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values of x between 0 and 1, including values resulting in the claimed composition range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
	Baniecki fails to explicitly teach that the film is deposited by an RF sputtering process at a temperature of 250 °C or lower.
	However, Yamazaki (US 20170213653 A1), in the analogous art of BaLaSnO deposition, teaches RF magnetron sputtering as an alternative to pulse laser deposition of a BaLaSnO film (para 0055). Baniecki teaches pulsed laser deposition of the BLSO layer (para 0019). Both Baniecki and Yamazaki teach depositing a BLSO film (Baniecki para 0019; Yamazaki para 0055). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute pulsed laser deposition with sputtering deposition because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). 
Additionally, Otani (US 20020175622 A1), in the analogous art of deposition BaSnO containing films, teaches sputtering a BaSnO3 film at a temperature of 250 °C (less than or equal to 250 °C) (para 0040, 0042). Baniecki teaches depositing a BaSnO3 film doped with La or undoped (when x = 0) (para 0023). 
Because Otani teaches that such sputtering temperatures were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the film of Baniecki in view of Yamazaki at the temperature of Otani with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Baniecki, Yamazaki, and Otani fails to explicitly teach a thickness of 200 to 1000 nm. However, Tamura (US 20150329976 A1), in the analogous art of vapor deposition, teaches sputtering a conductive layer 102 on a substrate 101 as part of a water splitting (oxygen generating) electrode before depositing a photocatalyst layer 103, wherein the conductive layer has a thickness of 0.01 to 1 micrometer (10 to 1000 nm) (para 0058-0061; Fig. 9). Additionally, Baniecki teaches a similar oxygen generation cathode containing a substrate, conductive layer, and light absorption layer, wherein the thickness of the conductive layer may be 60 nm (para 0019). 
Because Tamura teaches that such thickness ranges were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form an oxygen generation cathode with a conductive layer thickness of 10 to 1000 nm with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Though the aforementioned combination fails to explicitly teach a thickness of 200-1000 nm, one would have expected the use of any value within the Tamura range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 10 to 1000 nm, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
The combination of Baniecki, Yamazaki, Otani, and Tamura fails to explicitly teach the thin film has a sheet resistance of 10 to 14 Ω/sq and an optical transmittance of 92% or more at a wavelength of 650 nm. However, the aforementioned combination teaches a similar deposition process as the instant application. Similar processes to form similar compositions must necessarily yield similar results. Therefore, the thin film of Baniecki in view of Yamazaki, Otani, and Tamura must necessarily yield a sheet resistance of 10 to 14 Ω/sq and an optical transmittance of 92% or more at a wavelength of 650 nm. See MPEP 2112.
Regarding claim 3, the combination of Baniecki, Yamazaki, Otani, and Tamura teaches the sputtering process is performed at a temperature of 250 °C (100 to 250 °C) (Otani para 0042).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baniecki (US 20190006120 A1) in view of Yamazaki (US 20170213653 A1), Otani (US 20020175622 A1), and Tamura (US 20150329976 A1), as applied to claim 1 above, and further in view of Aburaya (US 20190112721 A1).
Regarding claim 2, the combination of Baniecki, Yamazaki, Otani, and Tamura teaches the material of the substrate may be SrTiO3 (glass) (para 0025). Alternatively, Aburaya (US 20190112721 A1), in the analogous art of vapor deposition, teaches a photocatalyst electrode comprising a substrate, transparent conductive layer, photocatalyst layer, and co-catalyst particles, wherein the substrate may be glass (para 0053-0054). Similarly, Baniecki teaches an oxygen generation electrode comprising a conductive oxide layer, light absorption (photocatalyst) layer, and catalyst layer formed on a substrate (para 0017-0019), wherein the material for the substrate is not imitated (para 0025). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the substrate of Baniecki with a glass substrate, as described by Aburaya, because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baniecki (US 20190006120 A1) in view of Yamazaki (US 20170213653 A1), Otani (US 20020175622 A1), and Tamura (US 20150329976 A1), as applied to claim 1 above, and further in view of Aytug (US 20110160065 A1).
Regarding claim 4, the combination of Baniecki, Yamazaki, Otani, and Tamura fails to explicitly teach a deposition rate of 0.5 to 1.5 angstrom per second. However, Aytug (US 20110160065 A1), in the analogous art of sputtering a BaSnO containing film, teaches using a deposition rate of 0.01-0.2 nm/s (para 0092), or 0.1-2 angstrom/s, for depositing a phase separated layer including a metal oxide, such as BaxSnyOz (para 0009-0010, 0090).
Because Aytug teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the film of Baniecki at a rate of 0.1 to 2 angstrom/s with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Baniecki, Yamazaki, Otani, Tamura, and Aytug fails to explicitly teach a deposition rate of 0.5 to 1.5 angstrom/s. However, one would have expected the use of any value within the Aytug range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.1-2 angstrom/s, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baniecki (US 20190006120 A1) in view of Yamazaki (US 20170213653 A1), Otani (US 20020175622 A1), and Tamura (US 20150329976 A1), as applied to claim 1 above, and further in view of Choi (US 20100328997 A1).
Regarding claim 5, The combination of Baniecki, Yamazaki, Otani, and Tamura fails to explicitly teach using a compound target of Formula 1. However, Choi (US 20100328997 A1), in the analogous art of sputtering, teaches sputtering a perovskite layer, such as LaBaSnO3, by using a sole oxide target (para 0053-0054).
Because Choi teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the film of Baniecki in view of Yamazaki, Otani, and Tamura using an oxide sputtering target with the same composition as the desired film with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Response to Arguments
Applicant’s arguments, see pg. 4, filed 7/19/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baniecki (US 20190006120 A1), Yamazaki (US 20170213653 A1), Otani (US 20020175622 A1), Tamura (US 20150329976 A1), Aburaya (US 20190112721 A1), and Choi (US 20100328997 A1).
Baniecki teaches an La doped BaSnO3 film, which may have the claimed composition. Yamazaki (previously cited as Baniecki in the action mailed 02/22/2022) teaches sputtering and PLD as alternative deposition methods. Otani teaches a sputtering temperature for a similar BaSnO3 based film. Tamura teaches a thickness of oxygen generating electrode layers.
Additionally, Aburaya is cited to teach a glass substrate and Choi is cited to teach oxide targets for depositing La doped BaSnO3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797